Exhibit 10.4



INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK UNITS
(LTCP Performance-Based Award)
InterDigital, Inc. (the “Company”), hereby grants to Grantee named below the
number of restricted stock units specified below (the “Award”), upon the terms
and subject to the conditions set forth in this Term Sheet, the Plan specified
below (the “Plan”), the Company’s Long-Term Compensation Program (the “LTCP”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under the Plan and the LTCP and provided to Grantee, each as amended
from time to time. Each restricted stock unit subject to this Award represents
the right to receive one share of the Company’s Common Stock, subject to the
conditions set forth in this Term Sheet, the Plan, the LTCP and the Standard
Terms and Conditions. This Award is granted pursuant to the Plan and the LTCP
and is subject to and qualified in its entirety by the Standard Terms and
Conditions. Capitalized terms not defined herein have the meanings set forth in
the Plan, the LTCP or the Standard Terms and Conditions.
Plan:
The Company’s 2009 Stock Incentive Plan
Name of Grantee:
 
Grant Number:
 
Grant Date:
[_________, 2013]
Number of restricted stock units:
 
Vesting Schedule:
The Award vests on the third anniversary of the Grant Date, if at all, subject
to Grantee’s continued employment through such date and the achievement of the
performance goals and parameters set forth in the Standard Terms and Conditions
and Exhibit A attached thereto, provided that the Award may vest earlier
pursuant to the Standard Terms and Conditions (the date on which all or a
portion of the Award vests, the “Vesting Date”).

By accepting this Term Sheet, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this Term
Sheet, the Plan, the LTCP and the Standard Terms and Conditions. [By accepting
this Term Sheet, Grantee further acknowledges and agrees that, notwithstanding
anything to the contrary set forth in the LTCP, this Award represents and
satisfies the LTIP component of the LTCP for Cycle [2011-2013] [2012-2014].]
 
INTERDIGITAL, INC.
 
 
By:
William J. Merritt
 
President and Chief Executive Officer
 
 
 
GRANTEE
 
 
 
 



INTERDIGITAL, INC.
STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS
([2011 – 2013] [2012 - 2014] [2013 – 2015] LTCP Cycle Performance-Based Award)
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to employees of the Company on or after January 1, 2013 under the
InterDigital, Inc. 2009 Stock Incentive Plan (the “Plan”) and the InterDigital
Long-Term Compensation Program (the “LTCP”), each as amended or modified from
time to time, which are evidenced by a Term Sheet (as defined below) for
performance-based restricted stock units or an action of the Administrator that
specifically refers to these Standard Terms and Conditions.
1.Definitions. Capitalized terms not defined herein shall have the meanings set
forth in the Term Sheet, the LTCP or the Plan. As used herein:
(a)“Account” means a bookkeeping account reflecting Grantee’s interest in
restricted stock units.
(b)“Cause” has the definition given to such term in the LTCP.
(c)“Change in Control” has the definition give to such term in the LTCP.
(d)“Disability” has the definition given to such term in the LTCP.
(e)“Dividend Equivalent” means credits arising in respect of dividends paid on
Shares, as described in Section 6 herein.
(f)“Good Reason” has the definition given to such term in the LTCP.
(g) “Restricted Period” means the period beginning on the Grant Date and ending
on the third anniversary of the Grant Date.
(h)“Vesting Date” has the definition given to such term in the Term Sheet.
2.Grant of Restricted Stock Units.
(a)    The Company has granted to Grantee named in the Term Sheet provided to
said Grantee herewith (the “Term Sheet”) an award of a number of restricted
stock units (the “Award”) specified in the Term Sheet. Each restricted stock
unit represents the right to receive one share of the Company’s Common Stock,
upon the terms and subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions, the LTCP and the Plan, each as amended from time
to time. For purposes of these Standard Terms and Conditions and the Term Sheet,
any reference to the Company shall, unless the context requires otherwise,
include a reference to any Subsidiary.
(b)    The Company shall maintain an Account for Grantee reflecting the maximum
number of restricted stock units credited to Grantee hereunder.
3.Restrictions on Restricted Stock Units. Subject to the terms and conditions
set forth herein, in the Term Sheet, in the LTCP and in the Plan, Grantee shall
not be permitted to sell, transfer, pledge or assign the Award or the Shares
subject to the Award except by will or by the laws of descent and distribution.
No such transfer occurring as a result of Grantee’s death shall be effective to
bind the Company unless the Administrator shall have been furnished with a copy
of the applicable will or such other evidence as the Administrator may deem
necessary to establish the validity of the transfer.
4.Vesting and Forfeiture.
(c)    The Award shall not be vested as of the Grant Date set forth in the Term
Sheet and shall be forfeitable unless and until otherwise vested pursuant to the
terms of the Term Sheet and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions, the Term Sheet and the Plan, the Award shall become vested as
described in the Vesting Schedule of the Term Sheet, subject to the achievement
of the performance goals and parameters set forth in Exhibit A attached hereto
(“Exhibit A”); provided that the Grantee remains continuously employed by the
Company through the Vesting Date and also through the date settlement occurs.
Each restricted stock unit credited under Section 6 in respect of Dividend
Equivalents shall vest at the time of vesting of the portion of the Award that
gives rise, directly or indirectly, to such Dividend Equivalent.
(d)    Except as set forth in Sections 4(c) and 4(d) hereof, upon the date
Grantee’s employment with the Company terminates for any reason, the then
unvested portion of the Award shall be forfeited by Grantee and cancelled and
surrendered to the Company without payment of any consideration to Grantee.
(e)    If Grantee’s employment with the Company ceases due to death, Disability
or termination by the Company without Cause, in each case, at any time after the
second anniversary of the Grant Date and prior to the Vesting Date, Grantee will
become vested, if at all, in a pro rata portion of his or her Award. The
pro-rata portion will be determined by multiplying the number of restricted
stock units that would have otherwise become vested according the goals and
parameters set forth in Exhibit A (based on actual performance over the
Restricted Period), by a fraction equal to the portion of the Restricted Period
that has transpired prior to such cessation of employment.
(f)    In the event of a Change in Control, the performance goals and parameters
set forth in Exhibit A will be deemed earned at target as of the effective date
of the Change in Control; however, the Award will remain subject to any
employment-based vesting conditions. Notwithstanding anything in Section 4(c) to
the contrary, if Grantee’s employment with the Company ceases within one year
following a Change in Control due to a termination by the Company without Cause
(and other than by reason of Grantee’s death or Disability) or upon Grantee’s
resignation for Good Reason, Grantee will become vested in 100% of the Award.
(g)    Settlement for restricted stock units that become vested pursuant to
Section 4(c) or Section 4(d), will occur, subject to the terms of the LTCP and
the Plan, as set forth in Section 5, below.
5.Settlement. Each restricted stock unit credited hereunder (including
restricted stock units credited in respect of Dividend Equivalents) will be
settled by the delivery of one share of Common Stock (subject to adjustment
under Section 12 of the Plan). Settlement will occur as soon as practicable
following (i) both scoring by the Administrator of the goals and parameters set
forth in Exhibit A and passage of the Vesting Date or (ii) if applicable, the
date of the termination of employment, but in each case, in no event later than
the first March 15 following the Vesting Date.
6.Dividend Equivalents and Adjustments. Dividend Equivalents shall be credited
on the restricted stock units subject to this Award (other than restricted stock
units that, at the relevant record date, previously have been settled or
forfeited) in accordance with this Section 6:
(h)    Cash Dividends. If the Company declares and pays a dividend or
distribution on its Shares in the form of cash, then a number of additional
restricted stock units shall be credited to Grantee’s Account as of the payment
date for such dividend or distribution equal to the number of restricted stock
units credited to the Account as of the record date for such dividend or
distribution, multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding Share at such payment date, divided by the Fair
Market Value of a Share as of such payment date.
(i)    Non‑Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of property other than Shares, then a number
of additional restricted stock units shall be credited to Grantee’s Account as
of the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution, multiplied by the Fair Market Value of such property
actually paid as a dividend or distribution on each outstanding Share at such
payment date, divided by the Fair Market Value of a Share as of such payment
date.
(j)    Stock Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of additional Shares, then a number of
additional restricted stock units shall be credited to Grantee’s Account as of
the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution or split, multiplied by the number of additional Shares
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding Share.
7.•Other Terms Relating to Restricted Stock Units.
(k)    The number of restricted stock units credited to a Grantee’s Account
shall include fractional restricted stock units calculated to at least three
decimal places, unless otherwise determined by the Administrator. Upon
settlement of restricted stock units, Grantee shall be paid, in cash, an amount
equal to the value of any fractional Share that would have otherwise been
deliverable in settlement of such restricted stock units.
(l)    It shall be a condition to the Company’s obligation to issue and deliver
Shares in settlement of the restricted stock units that Grantee (or the person
to whom ownership rights may have passed by will or the laws of descent and
distribution) pay to the Company, upon its demand, such amount as may be
required by the Company for the purpose of satisfying any liability to withhold
federal, state, or local income or other taxes. If the amount required is not
paid, the Company may refuse to deliver the Shares in settlement of the
restricted stock units until such amount is paid. The Administrator may, in its
discretion, permit a Grantee (or the person to whom ownership rights may have
passed by will or the laws of descent and distribution) to pay all or a portion
of the amount required by the Company for such tax withholding, at such time and
in such manner as the Administrator shall deem to be appropriate, including by
authorizing the Company to withhold from the Shares to be delivered in
settlement, or by agreeing to surrender to the Company on or about the date such
tax liability is determinable, Shares having a Fair Market Value on such date
equal to the amount of such tax liability or a specified portion of such tax
liability.
8.Rights as Stockholder. Excepts with respect to Dividend Equivalents as set
forth herein, Grantee will not be entitled to any privileges of ownership of the
shares of Common Stock (including, without limitation, any voting rights)
underlying the Award (whether or not vested) unless and until shares of Common
Stock are actually delivered to Grantee hereunder.
9.Absence of Tax Gross-Up Payment. There shall be no tax gross-up on the
restricted stock units.
10.Notices. Any notice to the Company shall be made in care of the Administrator
to the office of the General Counsel, at the Company’s main office in
Wilmington, Delaware. All notices shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.
11.Securities Laws. The Administrator may from time to time impose any
conditions on the restricted stock units (or the underlying Shares) as it deems
necessary or advisable to comply with applicable securities laws.
12.Award Not to Affect Employment. The award granted hereunder shall not confer
upon Grantee any right to continue employment with the Company.
13.Section 409A.
(m)    Payments contemplated with respect to the Award are intended to comply
with Section 409A of the Code and the regulations promulgated thereunder
(“Section 409A”) (including the provisions for exceptions or exemption from
Section 409A), and all provisions of the Plan, the Term Sheet and these Standard
Terms and Conditions shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing, (i) nothing in the Plan, the Term Sheet and these
Standard Terms and Conditions shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (ii) if any provision of the Plan, the
Term Sheet or these Standard Terms and Conditions would, in the reasonable, good
faith judgment of the Company, result or likely result in the imposition on
Grantee or any other person of taxes, interest or penalties under Section 409A,
the Administrator may, in its sole discretion, modify the terms of the Plan, the
Term Sheet or these Standard Terms and Conditions, without the consent of
Grantee, in the manner that the Administrator may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such taxes,
interest or penalties; provided, however, that this Section 13 does not create
an obligation on the part of the Administrator or the Company to make any such
modification. Each issuance or transfer of vested shares of Common Stock shall
be deemed a separate payment for purposes of Section 409A.
(n)    Neither Grantee nor any of Grantee’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable with respect to the Award to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment.
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit with
respect to the Award may not be reduced by, or offset against, any amount owing
by Grantee to the Company.
(o)    Notwithstanding anything to the contrary contained herein, if the
Administrator determines in good faith that the Awards do not qualify for the
“short-term deferral exception” under Section 409A, (i) (x) if Grantee is a
“specified employee” (as defined in Section 409A) and (y) a delay in the
issuance or transfer of vested shares of Common Stock to Grantee or his or her
estate or beneficiaries hereunder by reason of Grantee’s “separation from
service” (as defined in Section 409A) with the Company or any of its
subsidiaries or affiliates is required to avoid tax penalties under Section 409A
but is not already provided for by this Award, the Company shall cause the
issuance or transfer of such vested shares of Common Stock to Grantee or
Grantee’s estate or beneficiary upon the earlier of (A) the date that is the
first business day following the date that is six months after the date of
Grantee’s separation from service or (B) Grantee’s death and (ii) for purposes
hereof, a Change of Control shall not have occurred unless such Change of
Control is a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case,
as determined in accordance with Section 409A, and, if a Change of Control has
not occurred as a result of the application of this clause (ii) of this Section
13(c), the issuance or transfer of any vested shares of Common Stock shall occur
on the date of Grantee’s separation from service as determined in accordance
with Section 409A.
14.Miscellaneous.
(p)    The address for Grantee to which notice, demands and other communications
to be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
(q)    Grantee authorizes the Company to withhold in accordance with applicable
law from any compensation payable to him/her any taxes required to be withheld
by federal, state or local law in connection with this Award.
(r)    Any provision for distribution in settlement of Grantee’s Account
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in Grantee or any person to whom ownership right may have
passed any right to, or claim against any specific assets of the Company, nor
result in the creation of any trust or escrow account for Grantee or any person
to whom ownership rights may have passed. Grantee (or any other person entitled
to a distribution hereunder) shall be a general creditor of the Company.
(s)    These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
(t)    In addition to these Standard Terms and Conditions, the Award shall be
subject to the terms of the Plan, the LTCP and the Term Sheet, which are
incorporated into these Standard Terms and Conditions by this reference. In the
event of a conflict between the terms and conditions of these Standard Terms and
Conditions and the Plan, the Plan controls. In the event of a conflict between
the terms and conditions of these Standard Terms and Conditions and the LTCP,
these Standard Terms and Conditions control. In the event of a conflict between
the terms and conditions of the Plan and the LTCP, the Plan controls.
(u)    Any question concerning the interpretation of these Standard Terms and
Conditions, the Term Sheet, the LTCP or the Plan, any adjustments required to be
made hereunder, and any controversy that may arise under these Standard Terms
and Conditions, the Term Sheet or the Plan shall be determined by the
Administrator in its sole and absolute discretion. All decisions by the
Administrator shall be final and binding.
(v)    To the extent not preempted by federal law, the validity, performance,
construction and effect of this award shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
EXHIBIT A
PERFORMANCE TARGET SCHEDULE




Payout Parameters. The Company must achieve at least 80% of the performance goal
targets for Grantee to receive any payout. 80% achievement of the performance
goal targets results in a threshold payout amount equal to 50% of target, and
140% achievement of the performance goal targets results in a maximum payout
equal to 200% of target. Each 1-percentage point variation in performance
achievement results in a 2.5-percentage point variation in payout.














